Citation Nr: 0212005	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-15 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1970.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  The 
development requested by the Board in its November 2000 
remand has been accomplished, and this case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  An acquired psychiatric disorder was not demonstrated 
during service and there is no competent evidence linking a 
current psychiatric disability to in-service symptomatology 
or pathology.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decision dated in February 
1999, statement of the case dated in July 1999 and 
supplemental statement of the case dated in April 2002.  The 
Board concludes that the discussion therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the service medical records and the Social 
Security reports and VA examination report requested by the 
Board in its remand, has been obtained by the RO, and the 
veteran has not identified any additional pertinent records 
for submission by himself or that need to be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993). 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

With the above criteria in mind, the relevant facts will be 
summarized.  The service medical records, including the July 
1970 separation examination, do not reflect a diagnosis of an 
acquired psychiatric disorder.  As indicated in the November 
2000 remand, there was a reference in the service medical 
records to symptoms relating to dizziness, headaches and a 
history of "altered states of consciousness" in 1967.  The 
examiner at that time felt that this symptomatology may have 
been attributable to hypertension.  The service medical 
records also document the prescription of Valium.  

The post service evidence includes reports from 
hospitalization in June 1989 for treatment for substance 
abuse.  A July 1995 VA examination indicated the veteran had 
a history of chronic alcoholism and a "somewhat schizoid 
personality."  The record also reflects a history of heroin 
use, including during service.  An October 1998 VA 
examination report reflected a diagnosis of dysthymic 
disorder.  

Following the January 2002 VA examination requested by the 
Board in its November 2000 remand, the examining 
psychologist, who indicated that he reviewed the clinical 
history contained in the claims file, stated that the 
etiology of the veteran's depression was "extremely 
unclear."  Even the veteran was said to not know the source 
of his depression.  The examiner indicated that a past 
diagnosis of adjustment disorder may have been related to 
drinking or depression.  Following an examination by a VA 
psychiatrist in April 2002, the conclusion was that a 
diagnosis of post-traumatic stress disorder was not 
supportable.  

In a statement received in April 2001, the veteran himself 
stated that the service medical records did not 
"substantiate" the existence of psychiatric illness.  He 
also stated that his psychiatric disorder had been diagnosed, 
but that he had not received any treatment for a psychiatric 
disorder. 

Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
Board has considered the contention presented by the veteran 
that he has a current psychiatric disability that is 
etiologically related to service, the probative weight of 
this "positive" evidence is minimal due the fact that there 
is of record no competent evidence from a medical 
professional supporting the veteran's assertions.  In short, 
the "negative" evidence, to include the service medical 
records which do not reflect a diagnosed psychiatric 
disorder, the extensive period of time between service and 
the first post service psychiatric diagnosis (over twenty 
years) and the lack of any competent evidence linking a 
current psychiatric disability to service, outweighs that of 
the "positive." As such, the claim for service connection 
for an acquired psychiatric disorder must be denied.  Watson, 
4 Vet. App. at 309, 314; Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

